COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §             No. 08-21-00168-CV
  IN RE:
                                                  §        AN ORIGINAL PROCEEDING
  MARK SOTELO,
                                                  §               IN MANDAMUS
                                Relator.
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s letter to the court dated March 25,

2022, which has been construed as a motion to dismiss the original proceeding, and concludes that

Relator’s petition for writ of mandamus should be dismissed. We therefore dismiss the petition

for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 25TH DAY OF APRIL, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.